NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                       October 19, 2009

                                            Before

                             DANIEL A. MANION, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 07-3373
                                                     Appeal from the United States District
UNITED STATES OF AMERICA,                            Court for the Southern District of
                Plaintiff-Appellee,                  Illinois.
     v.
                                                     No. 06 CR 40008
JOSHUA M. LIDDELL,
             Defendant-Appellant.                    J. Phil Gilbert, Judge.




                                          ORDER

        Joshua Liddell pled guilty to two counts of possession with the intent to distribute five
grams or more of a mixture containing cocaine base. The government appealed Liddell’s
sentence, and we vacated the sentence and remanded for further proceedings. United States
v. Liddell, 492 F.3d 920 (7th Cir. 2007). On remand, the district court calculated the sentencing
guidelines range for each count separately and concluded that the guidelines’ career offender
provisions resulted in a range of 262 to 327 months’ imprisonment on the first count. The
district court sentenced Liddell to 240 months’ imprisonment on the first count and 87 months’
imprisonment on the second count, to run concurrently.
No. 07-3373                                                                                Page 2



        Liddell then appealed. We upheld the sentence imposed on Count One. United States
v. Liddell, 543 F.3d 877, 879 (7th Cir. 2008). With respect to Count Two, the parties stipulated
that in light of the Supreme Court’s decision in Kimbrough v. United States, 128 S. Ct. 558 (2007),
Liddell should receive a limited remand. We therefore directed a limited remand on the
second count in accordance with the procedure we set forth in United States v. Taylor, 520 F.3d
746, 748-49 (7th Cir. 2008), asking the district court whether it would have given Liddell a
further reduction in his sentence had it known of its authority to do so under Kimbrough.

        After we ordered a limited remand, Liddell filed an 18 U.S.C. § 3582(c)(2) motion for
a reduction in his sentence on Count Two in light of new, retroactive crack cocaine guidelines.
 The district court considered that motion along with our limited remand query, the procedure
we suggested in Taylor. The district court concluded that Liddell’s new guideline range was
57 to 71 months and that a statutory five-year minimum applied. In response to the 18 U.S.C.
§ 3582(c)(2) motion, the district court reduced Liddell’s sentence on count two to 60 months’
imprisonment. Because that is the lowest sentence possible in light of the applicable statutory
mandatory minimum, see 21 U.S.C. § 841(b)(1)(B), the district court has responded to our Taylor
remand by stating that it could not impose an even lower sentence under the authority granted
it by Kimbrough.

        We invited both parties to file statements as to the appropriate disposition of the appeal
in light of the district court’s decision by October 5, 2009, and neither side has chosen to do so.
That is understandable, as the resolution is straightforward. We affirm the district court’s
decision. District court judges remain bound by statutory minimum terms even after
Kimbrough. United States v. Forman, 553 F.3d 585, 588 (7th Cir. 2009). As a result, the district
court could not reduce Liddell’s sentence on Count Two below the 60 months to which it had
already lowered the sentence.

       The judgment of the district court is AFFIRMED.